 

 

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Eastern District of Wisconsin

 

 

 

United States of America )
“ CNX)
Diondrea Holt Case No. 2h - g D O Iv
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of February 26, 2020 in the county of Milwaukee in the
Eastern District of Wisconsin , the defendant(s) violated: ,
Code Section Offense Description
18 U.S.C. Section 751(a) Escape from custody

This criminal complaint is based on these facts:

See attached affidavit

@ Continued on the attached sheet.

Bix, Ao—

 

Complainant's signature

Deputy U.S. Marshal Benjamin Grams

 

Printed name and title

Sworn to before me and signed in my presence.
Date: 7 a wo } [An 7 a,

ont signatu
City and state: Milwaukee, Wisconsin Hon. Nancy Joséph, U.S. Magistrate Judge

 

Printed name and title

Case 2:20-mj-O0900-NJ Filed 03/09/20 Page 1of3 Document 1

 
AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND APPLICATION
FOR AN ARREST WARRANT

I, Benjamin Grams, being first duly sworn on oath depose and say that upon personal
knowledge and upon information and belief:

INTRODUCTION AND AGENT BACKGROUND

1. I have been employed as a Deputy United States Marshal for the United States
Department of Justice for approximately 4 years. As part of my duties, I conduct investigations to
locate federal and state fugitives. I have had both formal training and have participated in numerous
investigations to locate federal and state fugitives. I am an investigator, or law enforcement officer,
of the United States, within the meaning of 18 U.S.C. § 2510(7), in that Iam empowered by law to
conduct investigations of and to make arrests for federal felony offenses.

2. This affidavit is based on my personal knowledge, information reported to me by
other federal, state, and local law enforcement officers during the course of their official duties, all of
whom I believe to be truthful and reliable.

PROBABLE CAUSE

3. This affidavit is submitted in support of an application for the issuance of a criminal
complaint charging Diondrea L. Holt with escape from custody in violation of 18 U.S.C. § 751(a).

4, On January 10, 2014, Diondrea L. Holt pled guilty in the Eastern District of
Wisconsin of violating Title 18 U.S.C. § 922(g)(1) in case number 13-CR-201-JPS.

5. On April 3, 2014, Diondrea L. Holt was sentenced and committed to the custody of
the United States Bureau of Prisons to be imprisoned for a total term of 70 months, to run

consecutively to the sentence the defendant was serving in Milwaukee County Case No.

Case 2:20-mj-O0900-NJ Filed 03/09/20 Page 2 of3 Document 1

 

 
 

2011CF1310. Holt was eventually transferred to a halfway house (Parsons House, Residential
Reentry Center, in Milwaukee, Wisconsin) to serve the remainder of his sentence. On February 26,
2020, Holt had approval to leave the halfway house on a pass, but he failed to return before the pass
expired.

6. On February 26, 2020, the United States Marshals received a notification from the
Residential Reentry Office, Chicago, IL, indicating that Holt was placed on escape status as of 5:25
p.m. (CST). Parsons House, Residential Reentry Center staff, located in Milwaukee, Wisconsin,
attempted to contact Holt, his emergency contacts, local law enforcement and local area hospitals, all
without success.

7. On February 27, 2020, your affiant contacted the Parsons House, Residential Reentry
Center and was informed that Holt had not contacted the Center since February 26, 2020. Holt has
also not contacted the United States Marshals Service since February 26, 2020. His name has also
been entered in the National Crime Information Center (NCIC) as an escape due to his failure to
return to Parsons House, Residential Reentry Center. To date, there has been no report reflected in
the NCIC database indicating Holt has had contact with any reporting law enforcement agency.

8. This affidavit is intended to respectfully show merely that there is sufficient probable
cause for the requested criminal complaint and arrest warrant, and as such, does not set forth all the
details of the investigation.

9, Based on the foregoing facts and my training and experience, I respectfully submit
that probable cause exists to issue a criminal complaint and arrest warrant for Diondrea L. Holt, fora

violation of 18 U.S.C. § 751(a), escape from custody.

Case 2:20-mj-O0900-NJ Filed 03/09/20 Page 3 of3 Document 1

 

 
